                           UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF CALIFORNIA
                                   OAKLAND DIVISION

In re:      DEAN GORDON POTTER                                    &DVH1R06-42425-RLE
                                                                  
                                                                  
Debtor(s)                                                         


           CHAPTER 7 TRUSTEE¶S FINAL ACCOUNT AND DISTRIBUTION
    REPORT CERTIFICATION THAT THE ESTATE HAS BEEN FULLY ADMINISTERED
                 AND APPLICATION TO BE DISCHARGED (TDR)

       Sarah Little, chapter 7 trustee, submits this Final Account, Certification that the Estate has been
Fully Administered and Application to be Discharged.

          $OOIXQGVRQKDQGKDYHEHHQGLVWULEXWHGLQDFFRUGDQFHZLWKWKH7UXVWHH¶s Final Report and, if
DSSOLFDEOHDQ\RUGHURIWKH&RXUWPRGLI\LQJWKH)LQDO5HSRUW7KHFDVHLVIXOO\DGPLQLVWHUHGDQGDOO
assets and funds which have come under the trustee¶s control in this case have been properly accounted
IRUDVSURYLGHGE\ODZ7KHWUXVWHHKHUHE\UHTXHVWVWREHGLVFKDUJHGIURPIXUWKHUGXWLHVDVDWUXVWHH

         $VXPPDU\RIDVVHWVDEDQGRQHGDVVHWVH[HPSWWRWDOGLVWULEXWLRQVWRFODLPDQWVFODLPV
discharged without payment, and expenses of administration is provided below:




 Assets Abandoned: $5,125,633.00                               Assets Exempt:       $961,231.00
 (without deducting any secured claims)

 Total Distribution to Claimants:     $920,684.41              Claims Discharged
                                                               Without Payment: $438,638.41

 Total Expenses of Administration: $289,201.13


          7RWDOJURVVUHFHLSWVRI$1,209,885.54 (see Exhibit 1), minus funds paid to the debtor and
third parties of $0.00 (see Exhibit 2), yielded net receipts of $1,209,885.54 from liquidation of the
property of the estate, which was distributed as follows:




UST Form 101-7-TDR (10/1/2010)




Case: 06-42425        Doc# 913       Filed: 02/14/20       Entered: 02/14/20 10:04:05           Page 1 of
                                                  15
                                            CLAIMS            CLAIMS            CLAIMS            CLAIMS
                                          SCHEDULED          ASSERTED          ALLOWED             PAID

SECURED CLAIMS
(from Exhibit 3)                                      0.00      4,265,439.38       4,265,439.38            0.00

PRIORITY CLAIMS
    CHAPTER 7 ADMIN. FEES
    AND CHARGES
    (from Exhibit 4)                                  0.00       250,051.94         250,051.94      250,051.94
    PRIOR CHAPTER
    ADMIN. FEES AND
    CHARGES (from Exhibit 5)                          0.00        42,651.17          39,149.19       39,149.19
    PRIORITY UNSECURED
    CLAIMS (from Exhibit 6)                  12,043,398.00        72,538.59          72,538.59       72,538.59
GENERAL UNSECURED
CLAIMS (from Exhibit 7)                           4,500.00      3,670,971.01       1,282,284.23     848,145.82

TOTAL DISBURSEMENTS                         $12,047,898.00     $8,301,652.09      $5,909,463.33   $1,209,885.54



         7KLVFDVHZDVRULJLQDOO\ILOHGXQGHU&KDSWHU11 on 12/12/2006
and it was converted to Chapter 7 on 03/24/2016. The case was pending for 47 months.

         $OOHVWDWHEDQNVWDWHPHQWVGHSRVLWVOLSVDQGFDQFHOHGFKHFNVKDYHEHHQVXEPLWWHGWRWKH
United States Trustee.

          $QLQGLYLGXDOHVWDWHSURSHUW\UHFRUGDQGUHSRUWVKRZLQJWKHILQDODFFRXQWLQJRIWKHDVVHWVRI
the estate is attached as Exhibit 87KHFDVKUHFHLSWVDQGGLVEXUVHPHQWVUHFRUGVIRUHDFKHVWDWHEDQN
account, showing the final accounting of the receipts and disbursements of estate funds is attached as
Exhibit 9.

         Pursuant to Fed R Bank P 5009, I hereby certify, under penalty of perjury, that the foregoing
report is true and correct.


Dated: 01/24/2020                    By: /s/ Sarah Little
                                                                        Trustee

STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
$FWH[HPSWLRQ&)5 D  DSSOLHV




UST Form 101-7-TDR (10/1/2010)




Case: 06-42425        Doc# 913       Filed: 02/14/20         Entered: 02/14/20 10:04:05            Page 2 of
                                                  15
                                                              EXHIBITS TO
                                                            FINAL ACCOUNT


EXHIBIT 1 - GROSS RECEIPTS

                                                                                                  UNIFORM                           $ AMOUNT
DESCRIPTION
                                                                                                 TRAN. CODEï                        RECEIVED
Commercial Real Estate at McHarry Ranch Road, Martinzez, CA 94553 Entirety                            1110-000                        826,000.00

Blackrock Factoring and unincorporated businesses. Itemize.                                           1129-000                        224,000.00

Trek Motor Home                                                                                       1129-000                         10,000.00

UNICO Industrial Service Co. S Corporation                                                            1129-000                         49,999.00

2013 State Tax Refund                                                                                 1224-000                         18,197.68

Deposit with court registry                                                                           1229-000                         80,153.89

DIP Bank account 3022                                                                                 1229-000                           1,533.97

Unico Services Inc.                                                                                   1229-000                               1.00

TOTAL GROSS RECEIPTS                                                                                                                $1,209,885.54

ï The Uniform Transaction Code is an accounting code assigned by the trustee for statistical reporting purposes.


EXHIBIT 2 - FUNDS PAID TO DEBTOR & THIRD PARTIES

                                                                                                  UNIFORM                           $ AMOUNT
PAYEE                                   DESCRIPTION
                                                                                                 TRANS. CODE                           PAID
                                                                       None

TOTAL FUNDS PAID TO DEBTOR & THIRD PARTIES


EXHIBIT 3 - SECURED CLAIMS

                                                       UNIFORM    CLAIMS
  CLAIM                                                                                      CLAIMS                 CLAIMS          CLAIMS
                          CLAIMANT                      TRAN.  SCHEDULED
   NO.                                                                                      ASSERTED               ALLOWED           PAID
                                                        CODE   (from Form 6D)
      2        Kay Beeson                                4110-000                   0.00         915,000.00           915,000.00             0.00

      3        World Savings Bank, FSB                   4110-000                   0.00         515,893.11           515,893.11             0.00

      4        World Savings Bank, FSB                   4110-000                   0.00         378,918.21           378,918.21             0.00

      8S       Internal Revenue ServiceSpecial           4110-000                   0.00       2,455,628.06          2,455,628.06            0.00
               Procedures Section
TOTAL SECURED CLAIMS                                                               $0.00      $4,265,439.38         $4,265,439.38          $0.00


EXHIBIT 4 - CHAPTER 7 ADMINISTRATIVE FEES and CHARGES




UST Form 101-7-TDR (10/1/2010)
           Case: 06-42425            Doc# 913          Filed: 02/14/20          Entered: 02/14/20 10:04:05                   Page 3 of
                                                                    15
                                                UNIFORM
                                                          CLAIMS                  CLAIMS            CLAIMS         CLAIMS
                      PAYEE                      TRAN.
                                                        SCHEDULED                ASSERTED          ALLOWED          PAID
                                                 CODE
Sarah Little                                     2100-000          N/A                 59,546.57       59,546.57      59,546.57

Sarah Little                                     2200-000          N/A                    291.66         291.66          291.66

Bachecki, Crom and Co. LLP                       3410-000          N/A                 38,809.00       38,809.00      38,809.00

Bachecki, Crom and Co. LLP                       3420-000          N/A                    409.11         409.11          409.11

Office of the United States Trustee              2950-000          N/A                 16,250.00       16,250.00      16,250.00

Rabobank, N.A.                                   2600-000          N/A                  3,724.40        3,724.40        3,724.40

Kornfield, Nyberg, Bendes, Kuhner & LIttle       3110-000          N/A                 49,422.50       49,422.50      49,422.50
PC
Kornfield, Nyberg, Bendes, Kuhner & LIttle       3120-000          N/A                    276.70         276.70          276.70
PC
United States Treasury                           2810-000          N/A                 44,766.00       44,766.00      44,766.00

Franchise Tax Board                              2820-000          N/A                 36,556.00       36,556.00      36,556.00

TOTAL CHAPTER 7 ADMIN. FEES and CHARGES                            N/A              $250,051.94      $250,051.94    $250,051.94


EXHIBIT 5 - PRIOR CHAPTER ADMINISTRATIVE FEES and CHARGES

                                                UNIFORM
                                                          CLAIMS                  CLAIMS            CLAIMS         CLAIMS
                      PAYEE                      TRAN.
                                                        SCHEDULED                ASSERTED          ALLOWED          PAID
                                                 CODE
Hinds & Shankman, LLP                            6210-000          N/A                 40,644.38       37,142.40      37,142.40

Hinds & Shankman, LLP                            6220-000          N/A                  2,006.79        2,006.79        2,006.79

TOTAL PRIOR CHAPTER ADMIN. FEES and CHARGES                        N/A                $42,651.17      $39,149.19     $39,149.19


EXHIBIT 6 - PRIORITY UNSECURED CLAIMS

                                                UNIFORM    CLAIMS                 CLAIMS
 CLAIM                                                                           ASSERTED           CLAIMS         CLAIMS
                          CLAIMANT               TRAN.  SCHEDULED
  NO.                                                                           (from Proofs of    ALLOWED          PAID
                                                 CODE   (from Form 6E)
                                                                                    Claim)
   8-2P        U.S. Department of Justice        5800-000                0.00          49,733.00       49,733.00      49,733.00

   9-4P        Franchise Tax Board               5800-000                0.00          22,805.59       22,805.59      22,805.59

NOTFILED Internal Revenue Service Special        5600-000     5,603,768.00                  0.00            0.00           0.00
         Procedures Section
NOTFILED Chief Counsel Franchise Tax Board       5600-000         417,931.00                0.00            0.00           0.00

NOTFILED Internal Revenue Service Bankruptcy     5600-000     5,603,768.00                  0.00            0.00           0.00
         Division
NOTFILED Franchise Tax Board                     5600-000         417,931.00                0.00            0.00           0.00

TOTAL PRIORITY UNSECURED CLAIMS                             $12,043,398.00            $72,538.59      $72,538.59     $72,538.59


EXHIBIT 7 - GENERAL UNSECURED CLAIMS

UST Form 101-7-TDR (10/1/2010)
          Case: 06-42425             Doc# 913   Filed: 02/14/20     Entered: 02/14/20 10:04:05              Page 4 of
                                                             15
                                               UNIFORM    CLAIMS               CLAIMS
 CLAIM                                                                        ASSERTED           CLAIMS          CLAIMS
                        CLAIMANT                TRAN.  SCHEDULED
  NO.                                                                        (from Proofs of    ALLOWED           PAID
                                                CODE   (from Form 6F)
                                                                                 Claim)
     1       Bank Of America, N.A.(USA)Attn:    7100-000              0.00           4,664.10         4,664.10        4,664.10
             Mr.M-BK
     5       Franchise Tax Board                7100-000              0.00               0.00             0.00           0.00

     6       LVNV Funding LLC its successors    7100-000              0.00             133.88          133.88          133.88
             and assigns as assignee of O
     7       Franchise Tax Board                7100-000              0.00       1,194,343.39             0.00           0.00

     7       Franchise Tax Board                7100-000              0.00       1,194,343.39             0.00           0.00

 8-2 Unsec   US Department of Justice           7400-000              0.00         837,750.00      837,750.00      463,523.65
   Penal
    8U       Internal Revenue ServiceSpecial    7100-000              0.00         305,616.00      305,616.00      305,616.00
             Procedures Section
 9-4 Unsec   Franchise Tax Board                7400-000              0.00         134,120.25      134,120.25       74,208.19
   Penal
NOTFILED Dept of Toxic Substances Control       7100-000              0.00               0.00             0.00           0.00

NOTFILED Bank Of America                        7100-000          4,500.00               0.00             0.00           0.00

TOTAL GENERAL UNSECURED CLAIMS                                   $4,500.00      $3,670,971.01    $1,282,284.23    $848,145.82




UST Form 101-7-TDR (10/1/2010)
         Case: 06-42425            Doc# 913    Filed: 02/14/20    Entered: 02/14/20 10:04:05              Page 5 of
                                                            15
                                                                                    FORM 1                                                                                                   Exhibit 8
                                                                INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT
                                                                                                                                                                                             Page: 1
                                                                                 ASSET CASES
Case Number:        06-42425 RLE                                                                                Trustee:                        Sarah Little
Case Name:          DEAN GORDON POTTER                                                                          Filed (f) or Converted (c):     03/24/16 (c)
                                                                                                                 D 0HHWLQJ'DWH           04/29/16
Period Ending: 01/24/20                                                                                         Claims Bar Date:                07/15/16

                                        1                                        2                             3                          4                     5                        6
                                                                                                      Estimated Net Value                                                           Asset Fully
                                                                              Petition/          (Value Determined By Trustee,         Property             Sale/Funds           Administered (FA)/
                                Asset Description                           Unscheduled             Less Liens, Exemptions,          Abandoned              Received by           Gross Value of
Ref #                (Scheduled And Unscheduled (u) Property)                  Values                   and Other Costs)          2$  D $EDQGRQ         the Estate          Remaining Assets

  1     Commercial Real Estate at McHarry Ranch Road, Martinzez,                 638,400.00                         175,000.00                                   826,000.00             FA
        CA 94553 Entirety
        (see footnote)
  2     Residential real property at 100 Volz Court, Alamo, CA 94507            1,000,000.00                               0.00                                           0.00          FA
        Appears this asset was sold March 2014, $600,933.51 net
        proceeds deposited into Court registry (UST Motion to convert
        docket 765 page 4)
  3     Residential Real Property at 155 Edgewater, Rio Vista, CA                576,000.00                                0.00                                           0.00          FA
        94571 Entirety
        $469,279.36 net proceeds deposited into court registery
        Jan/feb 14, (UST Motion to convert docket 765 page 4)
  4     Cash on person                                                                1,000.00                             0.00                                           0.00          FA
        Cash no longer in possession of Debtor
  5     Bank of America, Minden, NV                                                   2,500.00                             0.00                                           0.00          FA
        Bank balance as of date of filing in 2006, funds are not in
        account.
  6     Bank of the West, Benecia, CA shares in banks, savings and                    1,000.00                             0.00                                           0.00          FA
        loan,
        Account overdrawn. See docket # 797
  7     Gold Coin Account - CHF, Safe Deposit Account XX-XXXXXXX-                    20,000.00                             0.00                                           0.00          FA
        03 Non-signatory account Migros Bank Seidengasse 12 Zurich

        Liquidated pre-conversion. $17,239.02 deposited in court
        registry. See docket # 797.
  8     Furniture consisting of dining room table, chairs, 2 couches,                 7,000.00                             0.00                                           0.00          FA
        bedroom set, 3 rugs, and various lams, tables, pictures, and
        mirrors
        See docket #797 for updated value of assets
  9     Compact disks at 100 Volz Court, Alama, CA, and 15,                            600.00                              0.00                                           0.00          FA
        Edgewater, Rio Vista, CA
 10     Clothing at 100 Volz Court, Alama, CA, and 155 Edgewater,                     1,500.00                             0.00                                           0.00          FA
        Rio
 11     jewelry brought for wife                                                      2,000.00                             0.00                                           0.00          FA

 12     IRA Fiserv ISS & Co..                                                    443,774.00                                0.00                                           0.00          FA
        Liquidated pre-conversion. Funds deposited in court registry.
        See Final Report, docket # 797.

                                    Case: 06-42425               Doc# 913     Filed: 02/14/20            Entered: 02/14/20 10:04:05                    Page 6 of
                                                                                           15
                                                                                    FORM 1                                                                                                   Exhibit 8
                                                                INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT
                                                                                                                                                                                             Page: 2
                                                                                 ASSET CASES
Case Number:        06-42425 RLE                                                                                Trustee:                        Sarah Little
Case Name:          DEAN GORDON POTTER                                                                          Filed (f) or Converted (c):     03/24/16 (c)
                                                                                                                 D 0HHWLQJ'DWH           04/29/16
Period Ending: 01/24/20                                                                                         Claims Bar Date:                07/15/16

                                        1                                        2                             3                          4                     5                        6
                                                                                                      Estimated Net Value                                                           Asset Fully
                                                                              Petition/          (Value Determined By Trustee,         Property             Sale/Funds           Administered (FA)/
                                Asset Description                           Unscheduled             Less Liens, Exemptions,          Abandoned              Received by           Gross Value of
Ref #                (Scheduled And Unscheduled (u) Property)                  Values                   and Other Costs)          2$  D $EDQGRQ         the Estate          Remaining Assets

 13     UNICO Industrial Service Co. S Corporation                                   50,000.00                       50,000.00                                      49,999.00           FA
        Entity still operating but doesn't hold any assets and only has a
        couple employees that do work at HAP. Included in offer to
        purchase by Randy and Michael Potter. Included in
        purchase/settlement agreement with Potter Group. Order
        approving compromise docket 886, report of sale docket 888
 14     Non-Qualified Deferred Compensation Plan Itemize.                       1,574,490.00                               0.00                                           0.00          FA
        1019 statement says funds were disposed of preconfirmation
        but nothing about where the funds went. Email to Hinds 7/25
        requesting more detail. IT appears from operating reports that
        in Month of August 2014, the money was deposited with
        registry, no court order related.
 15     Blackrock Factoring and unincorporated businesses. Itemize.              100,000.00                         200,000.00                                   224,000.00             FA
        being resolved in global settlement with IRS and Potter group.
        Order approving compromise, docket 887, report of sale docket
        888
 16     Historical Arsenal Park                                                 1,600,000.00                        675,000.00           OA                               0.00          FA
        (see footnote)
 17     Genoa, NV Properties                                                     120,000.00                                0.00                                           0.00          FA
        From UST Motion to Convert Docket 765 $81,267.99 was
        deposited into the Court Registry in February 2014. These are
        net proceeds from sale of 2468 Highlands Drive, Genoa NV.
        The transaction was not reflected in the MORs. Schedule B
        lists Genoa, NV Properties as a partnership or joint venture
        holding under Line Item 14.
 18     Claim for refund from IRS for the taxable year 1998.                     354,500.00                                0.00                                           0.00          FA
        Seized by the IRS. See docket #797
 19     Claim of Unico due from Fair Skys pursuant to an assignment              365,000.00                                0.00                                           0.00          FA
        of funds on an attempt for an early distribution from a
        nonqualified rights to setoff claims.
        AP 07-04073 $352,920.09 deposited into Court Registry in
        March 2008 - settlement proceeds
 20     Motorcycle                                                                    5,500.00                             0.00                                           0.00          FA
        Liquidated pre-conversion, Deposited $3,500 in court registry.
        See docket #797
 21     28 Foot Uniflite Boat                                                        12,000.00                             0.00                                           0.00          FA
        Liquidated pre-conversion. Deposited $5,000 in court registry.
        See docket #797

                                    Case: 06-42425              Doc# 913      Filed: 02/14/20            Entered: 02/14/20 10:04:05                    Page 7 of
                                                                                           15
                                                                                     FORM 1                                                                                                      Exhibit 8
                                                                 INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT
                                                                                                                                                                                                 Page: 3
                                                                                  ASSET CASES
Case Number:         06-42425 RLE                                                                                  Trustee:                        Sarah Little
Case Name:           DEAN GORDON POTTER                                                                            Filed (f) or Converted (c):     03/24/16 (c)
                                                                                                                    D 0HHWLQJ'DWH           04/29/16
Period Ending: 01/24/20                                                                                            Claims Bar Date:                07/15/16

                                           1                                        2                             3                          4                       5                       6
                                                                                                         Estimated Net Value                                                            Asset Fully
                                                                                Petition/           (Value Determined By Trustee,         Property              Sale/Funds           Administered (FA)/
                                 Asset Description                            Unscheduled              Less Liens, Exemptions,          Abandoned               Received by           Gross Value of
 Ref #                (Scheduled And Unscheduled (u) Property)                   Values                    and Other Costs)          2$  D $EDQGRQ          the Estate          Remaining Assets

  22     Trek Motor Home                                                                 5,000.00                       15,000.00                                        10,000.00          FA
         (see footnote)
  23     Deposit with court registry (u)                                                80,153.89                       80,153.89                                        80,153.89          FA
         (see footnote)
  24     Potential malpractice claim against current attorney (Hinds) for               Unknown                               0.00                                            0.00          FA
         not pursuing malpractice claim against prior attorney for not
         pursuing fraudulent conveyance (u)
         (see footnote)
  25     Unico Services Inc. (u)                                                        Unknown                          5,000.00                                             1.00          FA
         Entity probably defunct, but it was included in offer from Randy
         Potter. Corp doesn't appear to have any value but Potter group
         purchase includes entity. giving nominal value as part of bigger
         settlement. Order approving compromise, docket 886, report of
         sale docket 887
  26     DIP Bank account 3022 (u)                                                       1,533.97                        1,533.97                                         1,533.97          FA

  27     VOID                                                                                0.00                             0.00                                            0.00          FA

  28     2013 State Tax Refund (u)                                                           0.00                       18,197.68                                        18,197.68          FA
         2013 Tax Refund-State of CA
TOTALS (Excluding Unknown Values)                                                $6,961,951.86                     $1,219,885.54                                  $1,209,885.54                     $0.00
Regarding Property #23 Deposit with court registry for liquidated assets. KNBK preparing motion for turnover. order docket 850, order sent to Fritzie Quach on 9/26 Principal portion.
Regarding Property #24 Attempted to pursue via objection to final fee app of Hinds, but court would not revisit previous approval of fees. Reviewed information provided by Hinds as to transfers and
decided no real malpractice claim against Hinds.
Regarding Property #1 Property is included in purchase/settment agreement with Potter group. Order approving compromise docket 882, report of sale docket 888
Regarding Property #16 property contaminated by Army and others use of industrial solvents. Tax basis in property such that any disposition results in sig. capital gain.

Order authorizing abandonment, docket 887.
Regarding Property #22 Column 1 Petition value pulled from 1019 Statement filed as docket 797, page 8. Order approving sale docket 875, report of sale docket 876

Major activities affecting case closing:
9/20/2019 tax issue resolved with IRS, allocations are ok
12/20/2018 still working through tax issue, made error in admin payment
10/19/18 Fix tax payment issue before filing TDR
6/21/2018 fee app KNBKL filed, FTB amended claim submitting TFR
6/18/2018 reviewed Crom fee app, waiting for KNBKL fee app, waiting for FTB to file amended POC
5/22/18 Filed Report of Sale [Docket No. 888]
3/15/18 Order on compromise entered today (Docket # 882)

                                     Case: 06-42425              Doc# 913        Filed: 02/14/20            Entered: 02/14/20 10:04:05                    Page 8 of
                                                                                              15
                                                                                    FORM 1                                                                                                            Exhibit 8
                                                                INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT
                                                                                                                                                                                                      Page: 4
                                                                                 ASSET CASES
2/9/2018 Motion on compromise set for hearing (Docket # 877) 3/14/2018
1/31/2018 Jennings returned signed settlement - EAN preparing motion to approve
1/30/2018 Jennings (IRS) wantes to konw if potters can pay all funds w/45days of approval. Potter group says yes, IRS should sign soon
1/6/18 EAN email Jennings, still pending with sup.
12/20/2017 All Potter group signed settlement, FTB Ok, IRS - Jennings submitted to Supervisor for approval, waiting to here back.
10/16/2017 Bailey at FTB returned revised draft last week, circulated to Alvin et all, waiting for signatures back from them or comments
8/3/2017 close to finalizing settlemnt with IRS/FTB & POtter group. Potter group signed settlement, FTB has issues and is getting redline out
7/21/17 Filed Report of Sale of motorhome Docket # 876
4/25/17 Motion for Sale of Motorhome filed-docket #870, Order docket # 875
4/20/17 Rec'd $10000 check for motorhome. Nyberg working on Sale Motion
3/28/17-email to Potter's attorney's rejecting offer to purchase motorhome for $5000. Requested turnover of keys and location.
3/15/17 Still working on settlement/sale of assets. Working on capital gain issues brought up by J. Crom.
1/20/2017 IRS/Jennings okay with deal but wants money sooner and won't sign release. Forwarded letter to Alvin Thomas and asked Jennings to revise release language in paragraph 8 of settlement
agreement.
12/21/2016 Circulated settlement to Strickland (FTB) Jennings (IRS) Thomas (Potter Group) gave IRS and FTB to 1/13 to respond to settlement agreement. IF they decline agreement, will move
forward with sale of assets without settlement of prepetition bankruptcy claims. Received notice from IRS that estate tax returns filed by Potter as DIP are not correct and IRS made assessment. Tax
situation very messy due to all DIP prepared returns during life of BK case. Jay Crom working through issues and we have not decided whether he should amend DIP returns or not.
12/16/2016 Jennings responded he wants date for final payment accelerated.
8/2/2016 Marguerite Strickland at FTB is considering whether FTB will sign off on deal where estate gets 1,200,000.
7/27/2016 TFR date set out far because malpractice issue may need litigation and proposal by minority shareholders requires 1 year to pay funds.
7/27/2016 727 extended for 60 days from today, Kuhner to prepare order, 2004 doc requests ordered and served on Randy Potter, Michael, Unico Industrial Building 98 LLC
7/25/2016 Negotiating sale of Martinez property to Muir trust, waiting for offer, negotiating sale of HAP, Unico Services, Co (defunct) Unico Mechanical Services to Randy Potter. In progress, trying to
tie in IRS in deal. Researching possible malpractice claim against attorney for estate (Hinds) for failure to pursue malpractice claim against prior attorneys for failure to recover fraud conveyance (assets
sold/transferred to sons)
7/14/16 Reviewed docket for amended schedules and Debtor's final report-Rule 1019 Statement. Updated asset disposition in chapter 11 case and current value of remaining assets.
5/5/2016 Ch11 admin bar date set at 7/15/2016
4/25/2016 case converted from chapter 11. Investigating what properties are still in estate and current values.


Initial Projected Date of Final Report (TFR): July 31, 2018                                              Current Projected Date of Final Report (TFR): July 23, 2018 (Actual)




                                    Case: 06-42425              Doc# 913           Filed: 02/14/20            Entered: 02/14/20 10:04:05                    Page 9 of
                                                                                                15
                                                                       Form 2                                                                                                      Exhibit 9

                                                       Cash Receipts and Disbursements Record                                                                                      Page: 1

Case Number:           06-42425 RLE                                                                Trustee:                 Sarah Little
Case Name:             DEAN GORDON POTTER                                                          Bank Name:               Rabobank, N.A.
                                                                                                   Account:                 ******5300 - Checking
Taxpayer ID#:          **-***2416                                                                  Blanket Bond:            $64,276,124.00 (per case limit)
Period Ending:         01/24/20                                                                    Separate Bond:           N/A

   1             2                      3                                         4                                                  5                    6                   7

 Trans.     Check or                                                                                            Uniform           Receipts          Disbursements         Checking
  Date       Ref. #          Paid To / Received From                  Description of Transaction               Tran. Code            $                    $            Account Balance

05/24/16   Asset #26 D Gordon Potter                      bank account 00496003022 turnover of DIP             1229-000               1,533.97                                    1,533.97
                                                          account funds

05/31/16               Rabobank, N.A.                     Bank and Technology Services Fees                    2600-000                                        10.00              1,523.97

06/30/16               Rabobank, N.A.                     Bank and Technology Services Fees                    2600-000                                        10.00              1,513.97

07/29/16               Rabobank, N.A.                     Bank and Technology Services Fees                    2600-000                                        10.00              1,503.97

08/31/16               Rabobank, N.A.                     Bank and Technology Services Fees                    2600-000                                        10.00              1,493.97

09/30/16               Rabobank, N.A.                     Bank and Technology Services Fees                    2600-000                                        10.00              1,483.97

10/20/16   Asset #23 United States Treasury               Registry of the United States Bankruptcy Court       1229-000              77,335.09                               78,819.06
                                                          for the Northern District of California. Principal

10/20/16   Asset #23 United States Treasury               Registry of the United States Bankruptcy Court       1229-000               2,818.80                               81,637.86
                                                          for the Northern District of California

10/31/16               Rabobank, N.A.                     Bank and Technology Services Fees                    2600-000                                        32.71         81,605.15

11/30/16               Rabobank, N.A.                     Bank and Technology Services Fees                    2600-000                                       124.86         81,480.29

12/30/16               Rabobank, N.A.                     Bank and Technology Services Fees                    2600-000                                       116.87         81,363.42

01/31/17               Rabobank, N.A.                     Bank and Technology Services Fees                    2600-000                                       124.80         81,238.62

02/28/17               Rabobank, N.A.                     Bank and Technology Services Fees                    2600-000                                       109.06         81,129.56

03/08/17   Asset #28 State of California                  2013 tax year refund                                 1224-000              18,197.68                               99,327.24


                             Case: 06-42425            Doc# 913       Filed: 02/14/20 Entered: 02/14/20 10:04:05                             Page 10 of
                                                                                   15
                                                                      Form 2                                                                                                   Exhibit 9

                                                      Cash Receipts and Disbursements Record                                                                                   Page: 2

Case Number:          06-42425 RLE                                                               Trustee:                Sarah Little
Case Name:            DEAN GORDON POTTER                                                         Bank Name:              Rabobank, N.A.
                                                                                                 Account:                ******5300 - Checking
Taxpayer ID#:         **-***2416                                                                 Blanket Bond:           $64,276,124.00 (per case limit)
Period Ending:        01/24/20                                                                   Separate Bond:          N/A

   1             2                      3                                       4                                                 5                    6                   7

 Trans.    Check or                                                                                          Uniform           Receipts          Disbursements         Checking
  Date      Ref. #          Paid To / Received From                 Description of Transaction              Tran. Code            $                    $            Account Balance

03/31/17              Rabobank, N.A.                     Bank and Technology Services Fees                  2600-000                                       139.77         99,187.47

04/18/17     101      United States Treasury             2016 Form 7004 Tax ID XX-XXXXXXX                   2810-000                                   32,000.00          67,187.47

04/18/17     102      Franchise Tax Board                2017 Form 541-ES Tax ID XX-XXXXXXX                 2820-000                                   10,500.00          56,687.47

04/20/17   Asset #22 Randall G Potter                    Deposit for sale of Trek Motor home. Pending       1129-000              10,000.00                               66,687.47
                                                         motion to approve sale

04/28/17              Rabobank, N.A.                     Bank and Technology Services Fees                  2600-000                                       132.43         66,555.04

05/31/17              Rabobank, N.A.                     Bank and Technology Services Fees                  2600-000                                       105.29         66,449.75

06/30/17              Rabobank, N.A.                     Bank and Technology Services Fees                  2600-000                                        95.57         66,354.18

07/31/17              Rabobank, N.A.                     Bank and Technology Services Fees                  2600-000                                        92.25         66,261.93

08/31/17              Rabobank, N.A.                     Bank and Technology Services Fees                  2600-000                                       104.84         66,157.09

09/29/17              Rabobank, N.A.                     Bank and Technology Services Fees                  2600-000                                        91.98         66,065.11

10/24/17              United States Treasury             refund for 12/2016 F 1041                          2810-000                                       -13.14         66,078.25

10/31/17              Rabobank, N.A.                     Bank and Technology Services Fees                  2600-000                                       101.36         65,976.89

11/30/17              Rabobank, N.A.                     Bank and Technology Services Fees                  2600-000                                        94.89         65,882.00

12/29/17              Rabobank, N.A.                     Bank and Technology Services Fees                  2600-000                                        91.60         65,790.40

01/31/18              Rabobank, N.A.                     Bank and Technology Services Fees                  2600-000                                       104.09         65,686.31


                            Case: 06-42425            Doc# 913      Filed: 02/14/20 Entered: 02/14/20 10:04:05                            Page 11 of
                                                                                 15
                                                                       Form 2                                                                                                   Exhibit 9

                                                       Cash Receipts and Disbursements Record                                                                                   Page: 3

Case Number:           06-42425 RLE                                                                Trustee:                Sarah Little
Case Name:             DEAN GORDON POTTER                                                          Bank Name:              Rabobank, N.A.
                                                                                                   Account:                ******5300 - Checking
Taxpayer ID#:          **-***2416                                                                  Blanket Bond:           $64,276,124.00 (per case limit)
Period Ending:         01/24/20                                                                    Separate Bond:          N/A

   1             2                      3                                         4                                                 5                    6                  7

 Trans.    Check or                                                                                            Uniform           Receipts          Disbursements        Checking
  Date      Ref. #           Paid To / Received From                  Description of Transaction              Tran. Code            $                    $           Account Balance

02/28/18               Rabobank, N.A.                     Bank and Technology Services Fees                   2600-000                                       88.18         65,598.13

03/30/18               Rabobank, N.A.                     Bank and Technology Services Fees                   2600-000                                       94.35         65,503.78

04/30/18               Potter Group                                                                                                 50,000.00                             115,503.78
04/30/18   Asset #25                                      Sale of interest in Unico                     1.00 1229-000                                                     115,503.78
                                                          Services Inc.

04/30/18   Asset #13                                      sale of interest in Unico                 49,999.00 1129-000                                                    115,503.78
                                                          Industrial Service Co.

04/30/18               Potter Group                                                                                              1,050,000.00                           1,165,503.78
04/30/18   Asset #15                                      sale of interest in Blackrock            224,000.00 1129-000                                                  1,165,503.78
                                                          Factoring

04/30/18   Asset #1                                       Sale of Martinez raw land.               826,000.00 1110-000                                                  1,165,503.78
                                                          property sold subject to 1st
                                                          deed of trust

04/30/18               Rabobank, N.A.                     Bank and Technology Services Fees                   2600-000                                       91.07      1,165,412.71

05/31/18               Rabobank, N.A.                     Bank and Technology Services Fees                   2600-000                                    1,738.43      1,163,674.28

08/23/18     103       Bachecki, Crom and Co. LLP         Combined payments for claim number ACCT                                                        39,218.11      1,124,456.17
                                                          EXP, ACCT FEE

08/23/18                                                  Claims Distribution - Wed, 06-              409.11 3420-000                                                   1,124,456.17
                                                          20-2018




                             Case: 06-42425            Doc# 913       Filed: 02/14/20 Entered: 02/14/20 10:04:05                            Page 12 of
                                                                                   15
                                                                       Form 2                                                                                                   Exhibit 9

                                                       Cash Receipts and Disbursements Record                                                                                   Page: 4

Case Number:          06-42425 RLE                                                                 Trustee:                Sarah Little
Case Name:            DEAN GORDON POTTER                                                           Bank Name:              Rabobank, N.A.
                                                                                                   Account:                ******5300 - Checking
Taxpayer ID#:         **-***2416                                                                   Blanket Bond:           $64,276,124.00 (per case limit)
Period Ending:        01/24/20                                                                     Separate Bond:          N/A

   1             2                     3                                          4                                                 5                    6                  7

 Trans.    Check or                                                                                            Uniform           Receipts          Disbursements        Checking
  Date      Ref. #           Paid To / Received From                  Description of Transaction              Tran. Code            $                    $           Account Balance

08/23/18                                                  Claims Distribution - Wed, 06-           38,809.00 3410-000                                                   1,124,456.17
                                                          20-2018

08/23/18     104      United States Treasury              Distribution payment - Dividend paid at 28.55%      2810-000                                   12,779.14      1,111,677.03
                                                          of $44,766.00; Claim # ADMIN TAX; Filed:
                                                          $44,766.00

08/23/18     105      Franchise Tax Board                 Distribution payment - Dividend paid at 71.28%      2820-000                                   26,056.00      1,085,621.03
                                                          of $36,556.00; Claim # ADMIN TAX; Filed:
                                                          $36,556.00

08/23/18     106      Kornfield, Nyberg, Bendes, Kuhner Combined payments for claim number ATTY -                                                        49,699.20      1,035,921.83
                      & LIttle PC                       EXP, ATTY - FEE

08/23/18                                                  Claims Distribution - Wed, 06-              276.70 3120-000                                                   1,035,921.83
                                                          20-2018

08/23/18                                                  Claims Distribution - Wed, 06-           49,422.50 3110-000                                                   1,035,921.83
                                                          20-2018

08/23/18     107      Sarah Little                        Combined trustee compensation & expense                                                        59,838.23        976,083.60
                                                          dividend payments.

08/23/18                                                  Claims Distribution - Wed, 06-              291.66 2200-000                                                     976,083.60
                                                          20-2018

08/23/18                                                  Claims Distribution - Wed, 06-           59,546.57 2100-000                                                     976,083.60
                                                          20-2018

08/23/18     108      Office of the United States Trustee Distribution payment - Dividend paid at             2950-000                                   16,250.00        959,833.60
                                                          100.00% of $16,250.00; Claim # 10; Filed:
                                                          $16,250.00


                             Case: 06-42425            Doc# 913      Filed: 02/14/20 Entered: 02/14/20 10:04:05                             Page 13 of
                                                                                  15
                                                                      Form 2                                                                                                    Exhibit 9

                                                      Cash Receipts and Disbursements Record                                                                                    Page: 5

Case Number:          06-42425 RLE                                                                Trustee:                Sarah Little
Case Name:            DEAN GORDON POTTER                                                          Bank Name:              Rabobank, N.A.
                                                                                                  Account:                ******5300 - Checking
Taxpayer ID#:         **-***2416                                                                  Blanket Bond:           $64,276,124.00 (per case limit)
Period Ending:        01/24/20                                                                    Separate Bond:          N/A

   1             2                    3                                          4                                                 5                    6                   7

 Trans.    Check or                                                                                           Uniform           Receipts          Disbursements         Checking
  Date      Ref. #          Paid To / Received From                  Description of Transaction              Tran. Code            $                    $            Account Balance

08/23/18     109      Hinds & Shankman, LLP              Combined payments for claim number CH11                                                        39,149.19         920,684.41
                                                         ADM ATTY EX, 11

08/23/18                                                 Claims Distribution - Wed, 06-            2,006.79 6220-000                                                      920,684.41
                                                         20-2018

08/23/18                                                 Claims Distribution - Wed, 06-           37,142.40 6210-000                                                      920,684.41
                                                         20-2018

08/23/18     110      U.S. Department of Justice         Distribution payment - Dividend paid at             5800-000                                   49,733.00         870,951.41
                                                         100.00% of $49,733.00; Claim # 8-2P; Filed:
                                                         $49,733.00

08/23/18     111      Franchise Tax Board                Distribution payment - Dividend paid at             5800-000                                   22,805.59         848,145.82
                                                         100.00% of $22,805.59; Claim # 9-4P; Filed:
                                                         $22,805.59

08/23/18     112      Bank Of America, N.A.(USA) Attn: Distribution payment - Dividend paid at               7100-000                                    4,664.10         843,481.72
                      Mr.M-BK                          100.00% of $4,664.10; Claim # 1; Filed:
                                                       $4,664.10

08/23/18     113      LVNV Funding LLC its successors Distribution payment - Dividend paid at                7100-000                                       133.88        843,347.84
                      and assigns as assignee of O    100.00% of $133.88; Claim # 6; Filed: $133.88

08/23/18     114      Internal Revenue ServiceSpecial    Distribution payment - Dividend paid at             7100-000                                 305,616.00          537,731.84
                      Procedures Section                 100.00% of $305,616.00; Claim # 8U; Filed:
                                                         $305,616.00

08/23/18     115      US Department of Justice           Distribution payment - Dividend paid at 55.33%      7400-000                                 463,523.65           74,208.19
                                                         of $837,750.00; Claim # 8-2 Unsec Penal;
                                                         Filed: $837,750.00



                            Case: 06-42425            Doc# 913      Filed: 02/14/20 Entered: 02/14/20 10:04:05                             Page 14 of
                                                                                 15
                                                                      Form 2                                                                                                   Exhibit 9

                                                      Cash Receipts and Disbursements Record                                                                                   Page: 6

Case Number:          06-42425 RLE                                                               Trustee:                Sarah Little
Case Name:            DEAN GORDON POTTER                                                         Bank Name:              Rabobank, N.A.
                                                                                                 Account:                ******5300 - Checking
Taxpayer ID#:         **-***2416                                                                 Blanket Bond:           $64,276,124.00 (per case limit)
Period Ending:        01/24/20                                                                   Separate Bond:          N/A

   1             2                    3                                         4                                                  5                    6                  7

 Trans.    Check or                                                                                          Uniform            Receipts         Disbursements         Checking
  Date      Ref. #          Paid To / Received From                 Description of Transaction              Tran. Code             $                   $            Account Balance

08/23/18     116      Franchise Tax Board                Distribution payment - Dividend paid at 55.33%     7400-000                                    74,208.19                 0.00
                                                         of $134,120.25; Claim # 9-4 Unsec Penal;
                                                         Filed: $134,120.25


                                                                               ACCOUNT TOTALS                                   1,209,885.54       1,209,885.54                  $0.00
                                                                                  Less: Bank Transfers                                  0.00               0.00

                                                                               Subtotal                                         1,209,885.54       1,209,885.54
                                                                                  Less: Payment to Debtors                                                 0.00

                                                                               NET Receipts / Disbursements                    $1,209,885.54      $1,209,885.54


                                                                                                                                     Net             Net                  Account
                                                                                    TOTAL - ALL ACCOUNTS                           Receipts     Disbursements             Balances
                                                                                    Checking # ******5300                       1,209,885.54       1,209,885.54                   0.00
                                                                                                                               $1,209,885.54      $1,209,885.54                  $0.00




                            Case: 06-42425            Doc# 913      Filed: 02/14/20 Entered: 02/14/20 10:04:05                             Page 15 of
                                                                                 15
